DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
The amendment filed 1/20/2022 has been entered.  Claims 1-18 are pending in the application.  Claims 2, 4, 6, 8, 10, 12, 14, and 16-18 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  
It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is further noted that in general, when reading a preamble in the context of an entire claim, preamble recitations may not be limiting if the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; and in such case, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Lastly, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”  In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)
Given the above, the Examiner first notes that the limitation “for joining a semiconductor element and a substrate” is recited solely in the preamble of claim 1 where the body of the claim describes a complete invention and the above preamble limitation does not provide any distinct definition of any of the claimed invention’s limitations and thus the limitation “for joining a semiconductor element and a substrate” is of no significance to claim construction.  The Examiner also takes the position that the limitation constitutes intended end use of the claimed joining film and thus if a prior art structure reading upon the claimed joining film structure presented in the body of the claim is capable of performing the same end use, e.g. joining a semiconductor element and a substrate, then the prior art would meet the claim.  The Examiner further notes that the “being molded to a predetermined shape, size and thickness” and “being laminated with” constitute process limitations in the product claim and thus only the structure implied by the “being molded” and the “being laminated with” limitations has been considered with respect to the product-by-process claim, and given the absence of any specific “predetermined” shape, size and/or thickness, a prior art reference of any shape, size and/or thickness may read upon the broadly claimed “predetermined” limitations.
Claim Rejections - 35 USC § 102
Claims 1, 5, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitani (USPN 4,258,100).  Fujitani discloses a pressure-sensitive electric conductive sheet material comprises at least one layer of a rubbery elastic material comprising substantially uniformly distributed fine particles of electric conductive metal (Abstract), such as silver or copper (Col. 1, lines 55-56; Example 2), wherein the sheet is formed from a “paste” composition comprising a mixture of the rubbery elastic material, such as a polyurethane (as in instant claims 7 and 13; Col. 1, line 40-57) and metal powder by any known sheet- forming manner such as rolling, extrusion, etc., to a thickness in the range of 10 to 500µ (reading upon the broadly claimed “molded film of uniformly rolled electroconductive paste containing metal particles (P), the molded film being molded to a predetermined shape, size and thickness” as broadly recited in instant claim 1; Col. 2, lines 50-61).  Fujitani discloses that “if desired, a pressure-sensitive electric conductive adhesive layer may be applied to one or both surfaces of the sheet material”, as shown in Fig. 2, wherein the adhesive may be those well known in the art wherein generally such adhesive is prepared by adding a tackifier to a base material of rubber or synthetic resin, and contains fine particles of electric conductive metal (reading upon the claimed “tack layer having tackiness and being laminated with the electroconductive joining layer”; Col. 3, lines 22-43).  Hence, Fujitani discloses a joining film comprising a pressure-sensitive electric conductive sheet material reading upon the instantly claimed electroconductive joining layer and a pressure-sensitive adhesive layer on one or both surfaces of the sheet material reading upon the claimed tack layer having tackiness and being laminated with the electroconductive joining layer, and further given that the pressure-sensitive electric conductive sheet material taught by Fujitani is capable of “joining a semiconductor element and a substrate”, the teachings of Fujitani anticipate the claimed invention as recited in instant claim 1 as well as instant claims 5, 7 and 13 given that as discussed above, Fujitani discloses metal copper and silver particles as recited in instant claim 5, and an organic binder as recited in instant claims 7 and 13.
Claims 1, 5, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rector (US2016/0151864), for generally the reasons recited in the prior office action and restated below, wherein it is again noted that Rector discloses that the sintering film can be prepared by “applying” the sintering or electroconductive paste comprising metal particles to a carrier or substrate to provide a sintering film in film form (e.g. predetermined shape and size) of desired thickness (e.g. predetermined thickness) with no specific limitations on the “applying” step, and given that Rector specifically discloses that the sintering film can be compressed after B-staging to improve the film density and reduce voids in a continuous or batch process (Paragraph 0047), the Examiner takes position that the sintering film taught by Rector still reads upon the claimed “joining film”, wherein the broadly claimed “molded”, “uniformly rolled” and “molded to a predetermined shape, size and thickness” limitations do not provide any additional material or structural limitations to differentiate the claimed joining film from the compressed sintering film taught by Rector, and hence the Examiner maintains her position that Rector anticipates the claimed invention as recited in instant claims 1, 5, 7 and 13.
As discussed in the prior office action, Rector discloses a metal sintering film for forming an electrical interconnection between two substrates, particularly for bonding applications in the semiconductor industry, wherein the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys dispersed in a suitable solvent, with or without a binder, that can be applied to a substrate and dried to form a B-staged film, reading upon the claimed “electroconductive joining layer” (given the above discussion with regard to the “molded”, “uniformly rolled” and “molded to a predetermined shape, size and thickness” limitations), and that where needed, the sintering film after B-staging can be reactivated by the application of a fluxing agent prior to use as a bonding adhesive as in Example 4, reading upon the claimed “tack layer having tackiness and being laminated with the electroconductive joining layer” as in instant claim 1 (Entire document, particularly Abstract, Paragraphs 0014 and 0048.)  Rector discloses that the one or more metals and/or metal alloys may be in any suitable form such as powders, flakes, spheres, tubes, or wires, with examples utilizing silver powder having a Dmean of 0.9 microns, reading upon the claimed metal particles, and thus Rector anticipates instant claim 1 (Paragraph 0034, Examples.)  With regard to instant claim 5, in addition to the use of silver powder as noted above, Rector specifically utilizes copper-silver composite flakes in Example 4 which is dipped in a flux solution to reactivate the B-staged film surface prior to bonding, thus anticipating the claimed “formed from copper or silver” limitation of instant claim 5.  With regard to instant claims 7 and 13, Rector discloses that the sintering composition may further comprise an organic binder, as in instant claim 7, particularly an acrylic resin as in instant claim 17 (Paragraphs 0037-0038; Claim 16), and thus Rector anticipates instant claims 7 and 13.
Claims 1, 3, 5, 7, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (US2019/0184460), for generally the reasons recited in the prior office action and restated below, wherein it is again noted that Honda discloses that the sheets for heat bonding (3, 3’) can be manufactured by “the usual method”, for example, by applying a coating varnish by a coating method to form a film of predetermined thickness (e.g. predetermined shape, size, and thickness) such as by a roll coater, pipe doctor coater, or preferably a die coater in terms of high uniformity in an application thickness (Paragraphs 0106-0110); or another method for manufacturing the sheets for heat bonding (3,3’) is by press-forming a mixture to prepare the pre-sintering layer (31) and the adhesive layer (33) and laminating these layers wherein the total thickness of the sheets is preferably 20 to 100µm (Paragraphs 0113-0114); and given that the broadly claimed “molded”, “uniformly rolled” and “molded to a predetermined shape, size and thickness” limitations do not provide any additional material or structural limitations to differentiate the claimed joining film from the pre-sintering layer taught by Honda, particularly the press-formed pre-sintering layer, the Examiner maintains her position that Honda anticipates the claimed invention as recited in instant claims 1, 3, 5, 7 11, 13 and 15 for the reasons restated below.
As discussed in the prior office action, Honda discloses a sheet for heat bonding and a sheet for heat bonding having dicing tape for use in bonding a semiconductor element to a substrate, wherein the bonding sheet (3) comprises a pre-sintering layer (31) and an adhesive layer (33) for bringing an object to be bonded, such as a wafer, into close contact with the sheet (3) before sintering and firmly fixing the sheet thereto (reading upon the claimed tack layer having tackiness and being laminated with the electroconductive joining layer); wherein the pre-sintering layer (31) is formed from a paste composition comprising fine metal particles dispersed in a low boiling point binder that is formed into a sheet or “film form” (Abstract; Paragraphs 0036, 0038-0042, 0047, and 0078); thereby anticipating the claimed invention as recited in instant claim 1 given again that the claimed “molded”, “uniformly rolled” and “molded to a predetermined shape, size and thickness” limitations, as broadly recited, do not provide any additional material or structural properties to differentiate the claimed electroconductive joining layer of instant claim 1 from the pre-sintering layer (31) of the sheet taught by Honda produced by, for example, a die or roll coating process (Paragraph 0110) or more particularly, a press-forming process (Paragraph 0113).
With regard to instant claims 3, 5 and 11, Honda discloses that the fine metal particles are preferably made of at least one selected from the group consisting of silver, copper, silver oxide, and copper oxide; and have an average particle diameter of preferably 0.0005 µm or more (i.e. 0.5nm or more), more preferably 0.001 µm or more (i.e. 1nm or more), with examples of the lower limit of the average particle diameter including 0.01µm (i.e. 10nm), and working examples utilizing copper fine particles having an average diameter of 200nm as in instant claims 3 and 5 (Paragraph 0049; Examples).  Honda also discloses that the low boiling point binder has a boiling point of 100ºC or more and 400ºC or less, with particular examples thereof being monohydric and polyhydric alcohols as disclosed in Paragraph 0083, and working examples utilizing isobornyl cyclohexanol, reading upon the broadly claimed organic solvent (S) of instant claim 3 as well as the organic solvent (SC) formed from an alcohol and/or a polyhydric alcohol having a boiling point at normal pressure of 100ºC or higher and having one or two or more hydroxyl groups in the molecule as recited in instant claim 11 (Paragraph 0083 and Examples).  Hence, the invention taught by Honda anticipates instant claims 3, 5, and 11.
With regard to instant claims 7 and 13, Honda discloses that the fine metal particle composition for forming the pre-sintering layer comprises an organic binder of which preferably 20 to 80wt% is an organic component having a molecular weight of 500 or less, particularly the above low boiling point binder, and the organic binder also contains a thermally decomposable binder that is preferably solid at 23ºC, with examples including an acrylic resin and ethyl cellulose as recited in instant claim 13 (Paragraphs 0052-0057, 0065-0066, and 0077). Thus, the invention taught by Honda anticipates instant claims 7 and 13.
With regard to instant claim 15, Honda discloses that the sheet for heat bonding having dicing tape (10) has a configuration as shown in Fig. 1 including the above sheet for heat bonding (3) laminated on a dicing tape (11) which comprises a pressure-sensitive adhesive layer (2) on a substrate (1), reading upon the claimed “self-adhesive film having a base material film and a self-adhesive layer provided on the base material film” as recited in instant claim 15, such that the pre-sintering layer (31) is adjacent the pressure-sensitive adhesive layer (2), reading upon the claimed “electroconductive joining layer of the joining film is provided on the self-adhesive layer” and the adhesive layer (33) is on an outer surface for heat bonding to a semiconductor wafer (4), thereby anticipating the claimed tape for wafer processing as recited in instant claim 15.
Claim Rejections - 35 USC § 103
Claims 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rector, as applied above to claims 1, 5, 7, and 13, and in further view of Ishii (US2019/0019594), for the reasons recited in the prior office action and restated below.
The teachings of Rector are discussed in detail above and although Rector discloses that the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys dispersed in a suitable solvent, with or without a binder, and that the one or more metals and/or metal alloys may be in any suitable form such as powders, flakes, spheres, tubes, or wires, with examples utilizing silver powder having a Dmean of 0.9 microns (900nm), Rector does not specifically disclose that the metal particles having an average primary particle size of 10 to 500nm as instantly claimed.
However, Ishii discloses a metal fine particle-containing composition usable for joining metals of electronic parts by sintering the metal fine particles to form a sintered body, wherein the fine particles have a primary particle diameter of 1 to 500nm and that as the particle diameter of the metal particles decreases to nanometer size, the surface area with respect to the volume of the particle rapidly increases to decrease the melting point and the sintering temperature in comparison to those of the bulk metal (Entire document, particularly Abstract, Paragraphs 0020, 0039, 0051, and Examples.)  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize metal fine particles having an average primary particle size as disclosed by Ishii, reading upon the claimed range as recited in instant claim 3, for the metal particles in the invention taught by Rector to reduce the heat/energy required to sinter the paste composition as disclosed by Ishii.  
With regard to instant claim 9, Ishii also discloses that the sinterable metal fine particle-containing composition comprises a coating material (C) coated on the metal fine particles to limit the sintering between the metal particles and an activating agent (A) for decomposing and removing the coating material (C) from the surface of the metal fine particles to better control the sintering reaction, wherein the coating material (C) may be an organic compound (C2) selected from one, two, or more types of those disclosed in Paragraph 0059 including polyacrylamide, an organic phosphorus compound such as the claimed phosphites, and an organic sulfur compound such as the claimed sulfides and sulfoxides; and given that Rector does not specifically limit the binder material to be incorporated into the sintering film aside from being a solid or semi-solid organic binder that at least partially decomposes upon sintering and may also have fluxing functionality with fluxing functionality groups selected from hydroxyl, carboxyl, amide, thiol, and phosphate ester groups, with a suitable binder including an alkylated polyvinylpyrrolidone (Rector: Paragraphs 0026, 0036-0040), it would have been obvious to one having ordinary skill in the art to incorporate an organic compound as disclosed by Ishii into the sintering composition disclosed by Rector to control the sintering reaction as disclosed by Ishii given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results thereby rendering instant claim 9 obvious over Rector in view of Ishii.  
Further, with regard to instant claim 11 which depends upon instant claim 3 (discussed above), Rector discloses that suitable solvents to disperse the metal(s) and binder when present may be including oxygenated solvents and aprotic solvents with examples thereof disclosed in Paragraph 0046 such as hexanediol and 2-ethyl-1,3-hexanediol, diethylene glycol monobutyl ethyl acetate, and tetrahydrofurfuryl alcohol, several of which are also disclosed by Ishii, and read upon the claimed “organic solvent (SC) formed from an alcohol and/or a polyhydric alcohol, having a boiling point at normal pressure of 100ºC or higher and having one or two or more hydroxyl groups in the molecule” as recited in instant claim 11 and thus, in addition to the discussion above with regard to instant claim 3, the teachings of Rector in view of Ishii render the invention as recited in instant claim 11 obvious given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honda, as applied to claims 1, 3, 5, 7, 11, 13 and 15, for the reasons recited in the prior office action and restated below.
The teachings of Honda are discussed in detail above and although Honda discloses that the heat bonding sheet (3) comprises a pre-sintering layer (31) reading upon the claimed electroconductive joining layer and an adhesive layer (33) reading upon the claimed tack layer, Honda does not specifically disclose that the tack layer is formed from one kind or two or more kinds of the compounds recited in instant claim 9.  However, Honda discloses that the adhesive layer (33) contains a large amount of components decomposed by heating whereby the adhesive layer (33) is almost decomposed and lost when the pre-sintering layer (31) is heated to form the sintered layer (Paragraph 0094), wherein the adhesive layer (33) preferably contains an organic binder, particularly 20-100wt%, more preferably 30-80wt%, of a thermally decomposable binder as utilized in the pre-sintering layer (31), and may also contain a low boiling point binder in a content of 0-60wt%, preferably 10-50wt%, which may be the same as the low boiling point binder disclosed as for use in the pre-sintering layer (31), particularly monohydric and polyhydric alcohols (a genus encompassing glycerin) such as ethylene glycol, diethylene glycol, and glycol ethers as disclosed in Paragraph 0083 having a boiling point of 100ºC to 400ºC (Paragraphs 0097-0100).  Honda also discloses that the adhesive layer, like the pre-sintering layer, may include an organic solvent or an alcoholic solvent (a genus encompassing glycerin and polyglycerins) such as diethylene glycol, 1,2-propanediol, 1,2,6-hexanetriol, and glycerin (Paragraph 0109); and although Honda does not specifically recite “polyglycerin” as in instant claim 9, given that diglycerin is a “polyglycerin” that has a boiling point of about 400ºC and is a known alcoholic solvent with a similar structure to the alcoholic solvents disclosed by Honda, with diglycerin and polyglycerin being known functional equivalents thereto, the use of a polyglycerin in the invention taught by Honda would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Thus, the invention as recited in instant claim 9 would have been obvious over the teachings of Honda.
Claims 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2013/0284244), for the reasons recited in the prior office action and restated below, wherein it is again noted that Kato discloses that the conductive layer (1) embedded in the conductive metal mesh layer (2), which has been equated by the Examiner to the claimed electroconductive joining layer, can be formed by “coating of every sort” such as die coating, doctor blade coating, etc., and that the conductive layer can be compressively bonded to a photoelectric conversion layer upon heating a roll laminator and/or used in manufacturing electronic devices in a roll-to-roll manner by a lamination process (Paragraphs 0099, 0149 and 0189), and given that the broadly claimed “molded”, “uniformly rolled” and “molded to a predetermined shape, size and thickness” limitations do not provide any additional material or structural limitations to differentiate the claimed electroconductive joining film from the coated conductive layer taught by Kato, particularly given that such layer can be compressively bonded to an adjacent layer upon heating a roll laminator as noted above, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Kato for the detailed reasons restated below.
As discussed in the prior office action, Kato discloses a transparent conductive film comprising a conductive adhesive layer (1) present in openings of a conductive metal mesh layer (2) provided on at least one surface of a transparent base material (3), wherein the conductive adhesive layer (1) may be filled in the openings to extend beyond the surface of the conductive metal mesh layer (2) such that an upper part of the conductive metal mesh layer (2) is hidden as shown in Fig. 3; and the conductive adhesive layer (1) has excellent adhesiveness and is able to manufacture an electronic device by a lamination process, such as by sticking the transparent conductive film to a surface of a photoelectric conversion layer/semiconductor layer of an electronic device (Abstract; Paragraphs 0104-0108 and 0114).  Kato discloses that the conductive adhesive layer (1) is formed from a conductive adhesive composition comprising (A) a water-soluble vinyl polymer, such as a polyvinylpyrrolidone resin (Paragraphs 0054 and 0058); (B) an organic additive, particularly a water-soluble polyhydric alcohol such as glycerin, diglycerin, and polyglycerin (Paragraphs 0068 and 0072); (C) a conductive organic polymer compound; solvent, and if desired, a tackifier, a metal powder, or other additive as disclosed in Paragraph 0098; wherein given that the thickness of the conductive metal mesh layer (2) is 20nm to 100µm, preferably 30 to 200nm, and the thickness of the conductive adhesive layer (1) is preferably 5 to 10,000 nm and more preferably 30 to 3,000nm, Kato provides a clear teaching and/or suggestion of incorporating metal powder or particles as in instant claim 1 into the conductive adhesive composition (Abstract; Paragraphs 0034, 0049-0050, 0101, and claim 20).  Thus, with regard to instant claim 1, Kato discloses a joining film for joining a semiconductor element to a transparent substrate, the joining film comprising an electroconductive joining layer (e.g. the portion of the conductive adhesive (1) containing metal powder or particles embedded in the conductive metal mesh layer (2), e.g. metal powder having a size falling within the thickness range(s) disclosed by Kato), and a tack layer having tackiness and being laminated with the electroconductive joining layer (e.g. the portion of the conductive adhesive (1) extending beyond the metal mesh layer (2)), thereby rendering instant claim 1 obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regard to instant claim 3, as noted above, Kato discloses that the thickness of the conductive metal mesh layer (2) is 20nm to 100µm, preferably 30 to 200nm, and the thickness of the conductive adhesive layer (1) is preferably 5 to 10,000 nm and more preferably 30 to 3,000nm, and given that the conductive adhesive layer (1) is formed from a conductive adhesive composition that can include metal powder such that the metal powder is contained within the thickness of the conductive adhesive layer (1), an average particle size within the thickness range(s) disclosed by Kato would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Hence, given that the thickness ranges disclosed by Kato overlap the claimed average primary particle size as recited in instant claim 3, the teachings of Kato render the claimed particle size range obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  In terms of the claimed organic solvent, Kato also discloses that the conductive adhesive composition may comprise a solvent as noted above (in addition to the organic additive (B) which may also read upon the broadly claimed “organic solvent”) wherein suitable solvents include toluene, ethyl acetate, and methyl ethyl ketone to be blended with components (A), (B), and (C) thereby reading upon the broadly claimed organic solvent of instant claim 3 (Paragraphs 0097-0098).  Thus, the invention as recited in instant claim 3 would have been obvious over the teachings of Kato given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 5, Kato discloses that examples of a material for forming the conductive metal mesh layer include metals and alloys, including those as recited in Paragraphs 0039-0040, preferably metals including gold, silver, copper, and platinum from the viewpoints of low corrosiveness and high conductivity, and although Kato does not specifically disclose the type of metal powder to be incorporated into the conductive adhesive composition, it would have been obvious to one having ordinary skill in the art to utilize the same preferred metals disclosed by Kato for the conductive metal mesh layer, thereby rendering the claimed copper or silver of instant claim 5 obvious to one having ordinary skill in the art based upon the teachings of Kato.
With regard to instant claims 7 and 13, it is again noted that Kato discloses that the conductive adhesive layer (1) is formed from a conductive adhesive composition comprising (A) a water-soluble vinyl polymer, such as a polyvinylpyrrolidone resin (Paragraphs 0054 and 0058) reading upon the claimed organic binder (R) as recited in instant claim 7 and more particularly a polyvinylpyrrolidone resin-based binder as recited in instant claim 13, thereby rendering the claimed invention as recited in instant claims 7 and 13 obvious over the teachings of Kato given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 9, it is again noted that Kato discloses that the conductive adhesive layer (1) is formed from a conductive adhesive composition comprising (B) an organic additive, particularly a water-soluble polyhydric alcohol such as diglycerin, and polyglycerin (Paragraphs 0068 and 0072), thereby rendering the claimed invention as recited in instant claim 9 obvious over the teachings of Kato given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 11, in addition to the above discussion regarding instant claim 3 given that instant claim 11 depends upon instant claim 3, it is again noted that the organic additive (B) disclosed by Kato may also read upon the broadly claimed “organic solvent” of instant claim 3 and given that Kato specifically discloses that the organic additive (B) is at least one member selected from a) water-soluble polyhydric alcohols such as ethylene glycol and diethylene glycol, in addition to the diglycerin, and polyglycerin, as well as two or more thereof (Paragraph 0072); b) water-soluble pyrrolidones; and c) hydrophilic aprotic solvents such as dimethyl sulfoxide (also reading upon the broadly claimed sulfoxides of instant claim 9 aside from the polyglycerin noted above); and preferably having a boiling point of 100ºC or higher at 760mmHg (normal pressure), the invention as recited in instant claim 11 would have been obvious over the teachings of Kato (Paragraphs 0067-0080) given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks with regard to the prior art rejections based upon Rector, Honda, or Kato as the primary reference.  More specifically, the Applicant argues that the resulting molded film of the instant invention having a “predetermined” size, shape and thickness “provides high bondability during sintering” and as a result “in the process after dicing, the effect that the conductive layer does not collapse, even if expanded and picked up, is strongly exhibited with the molded film”, arguing that “it is beneficial to suppress the collapse of the conductive layer in the case of expanding the wafer and picking up the chips, and the present invention provides this benefit by rolling and molding during processing it into a film” (see paragraph bridging pages 7-8 of the response through the first full paragraph of page 8).  The Applicant argues that “[e]ach of the primary references to Rector, Honda, and Kato disclose the use of a metal paste that is printed or coated to a surface for bonding [allegedly] without containing the metal paste to a predetermined shape, size and thickness”, arguing that Rector discloses hot pressing a paste without using a spacer with an opening that serves as a mold of predetermined shape, size and thickness and thus allegedly does not provide a molded film, while Honda and Kato are silent with regard to the forming process, and that thus the cited references allegedly fail to disclose a joining layer as instantly claimed comprising a “molded film” which is “molded to a predetermined shape, size and thickness” as required by amended claim 1 and allegedly “cannot provide the improved bondability of the present invention” (see pages 8-9 of the response).  However, the Examiner respectfully disagrees and first notes that the claimed invention does not require any particular bond strength or bondability during sintering or “improved bondability” as argued by the Applicant, nor do the claims require any particular shape, size or thickness, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner also notes that, as discussed in detail above, Rector clearly discloses a sintering film in film form (e.g. predetermined shape and size) of desired thickness (e.g. predetermined thickness) by hot pressing; Honda clearly discloses that the sheets may be formed by pipe doctor coater or preferably a die coater in terms of high uniformity in an application thickness (e.g. predetermined shape, size and thickness) or by press-forming to a desired thickness (e.g. predetermined shape, size and thickness); and Kato discloses that the conductive layer can be formed by die coating or doctor blade coating, e.g. similar to the claimed squeegee method, and that the conductive layer can be compressively bonded upon heating a roll laminator and/or in a roll-to-roll manner by a lamination process wherein the conductive layer has a thickness within a particular range (e.g. predetermined shape, size and thickness); and given again that the broadly claimed “molded”, “uniformly rolled” and “molded to a predetermined shape, size and thickness” limitations do not provide any additional material or structural limitations to differentiate the claimed joining film from the films and/or sheets disclosed by the prior art references, Applicant’s arguments with regard to the added “molded film being molded to a predetermined shape, size and thickness” limitation are not persuasive.  Hence, in the absence of any clear showing of unexpected results, the Examiner maintains her position that the teachings of Rector, Honda and/or Kato anticipate and/or render obvious the claimed invention for the reasons discussed in detail above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 4, 2022